                                          Case 4:18-cv-07228-HSG Document 31 Filed 10/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL RAY LOYD,                                   Case No. 18-cv-07228-HSG
                                   8                    Petitioner,                         ORDER DENYING REQUEST FOR
                                                                                            ADVICE
                                   9             v.
                                                                                            Re: Dkt. No. 29
                                  10     SPEARMEN,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed a motion to inform the Court that, as of October 12, 2020, Respondent

                                  14   had not filed an answer in accordance with the Court’s briefing schedule. Dkt. No. 29. Petitioner

                                  15   requests that the Court advise him as to how to proceed and take note of his diligence in pursuing

                                  16   his habeas petition. Dkt. No. 29. Petitioner’s request for advice is DENIED. Petitioner is

                                  17   incorrect. Respondent timely filed an answer on October 5, 2020, Dkt. Nos. 25-27, and served the

                                  18   answer on Petitioner that same day, either by postage prepaid First-Class Mail or by a third party

                                  19   commercial carrier for delivery within three calendar days. Dkt. No. 25 at 4. It is premature to

                                  20   conclude that Respondent has failed to serve Petitioner with the answer. Only four business days

                                  21   passed between when Respondent served Petitioner and when Petitioner prepared this motion. In

                                  22   the event that Petitioner has not received the answer by November 5, 2020, he may so inform the

                                  23   Court. In addition, the Court cannot advise parties how to litigate their cases.

                                  24          This order terminates Dkt. No. 29.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 10/29/2020

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
